Citation Nr: 0728320	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1982 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a back disability related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  VCAA 
notice was provided to the veteran prior to the initial 
adjudication.  Pelegrini.  As the service connection claim 
adjudicated herein is denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service medical records (with the exception of 
some dental records, the service induction examination, and 
some requests for laboratory and diagnostic testing) are not 
associated with the claims file.  Efforts to obtain the 
veteran's records have been undertaken by the RO in November 
2004 as well as by the veteran and his attorney (hearing 
transcript, page 7).  The Board finds that further attempts 
to obtain the records would serve no useful purpose at this 
time.  Private treatment records are also associated with the 
claims file.

The Board has considered whether the veteran should be 
scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board notes that the file 
contains an examination conducted at a military facility less 
than a year following the veteran's discharge from service.

While this case was held open for 30 days in order to allow 
the veteran adequate opportunity to submit additional 
information (hearing transcript, page 19), the Board notes 
that no such information has been received.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Legal criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 498 (1997).

As noted, the majority of veteran's service medical records 
are not available for review in this case.  In light of the 
absence of such service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Analysis

The veteran asserts that he developed a back disability 
during service and was seen by military health personnel for 
his back problems during service.

An April 1987 Marine Corps examination noted that clinical 
evaluation of the veteran's spine was normal.  The veteran 
specifically denied recurrent back pain on the Medical 
History portion of the April 1987 Marine Corps examination.

The veteran's available service medical records contain no 
complaints or findings related to a back condition.  Medical 
records (private) dated in 2001 first reflect a diagnosis of 
back disability, and a March 2004 record noted lumbar disc 
syndrome.
A record dated in August 2004 reveals that the veteran 
indicated that he first had back problems in 1982.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board observes that the veteran's spine was normal on the 
April 1987 examination conducted less than a year following 
service, and the veteran specifically denied in April 1987 
that he had any recurrent back pain.  The objective evidence 
does not show a chronic back disability until more than a 
decade following service.  Finally, there is no competent 
clinical evidence or medical opinion that relates any back 
disability to service.



The Board has noted and finds credible the veteran's 
statements and Board hearing testimony concerning his back 
problems during service.  Further, the veteran's wife's 
testimony has been considered, including her statements 
concerning her own contemporaneous observations of the 
veteran during their service.  As laypersons, however, the 
veteran and his wife do not have the necessary medical 
training and/or expertise to determine the cause of the 
veteran's back disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, service connection for 
back disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, especially in light of the absence of the veteran's 
service medical records.  In this case, there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


